Citation Nr: 1223933	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  09-03 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for chronic fatigue syndrome, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran served on active duty from June 1974 to June 1978, and from December 1980 to March 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the benefits sought.  The case is currently under the jurisdiction of the RO in Montgomery, Alabama.

The issue of entitlement to service connection for chronic fatigue syndrome, to include as a qualifying chronic disability under 38 C.F.R. § 3.317 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Medical opinion is interpreted as showing the Veteran has right knee patellofemoral syndrome related to his active military service.


CONCLUSION OF LAW

With the resolution of reasonable doubt in favor of the Veteran, the criteria for service connection for right knee patellofemoral syndrome are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  

In this decision, the Board grants service connection for right knee patellofemoral syndrome.  That action constitutes a complete grant of the benefits sought on appeal as to that claim.  Therefore, a discussion of VA's duties to notify and assist is unnecessary.

II.  Merits of the Claim

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").
 
Disorders diagnosed after discharge may still be service connected if all of the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

When all the evidence is assembled, VA is responsible for determining if the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either case, or if a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service treatment records include the report of a February 1995 retirement examination, which shows that on examination the examiner made objective findings that the Veteran had mild retropatellar crepitus of the right knee.   

Private treatment records show that the Veteran was seen in May 2003 for complaints of right knee pain after a reported injury at work when the Veteran thought he had twisted his right knee.  The assessment at that time was pain in right lower extremity secondary to sprain.

A private treatment record in August 2006 contains findings including pain, left knee more than right; and lateral subluxation of patellae, left more than right.  That record also contains diagnoses of  benign enchondroma, and chondromalacia patellae, however, it is not clear if these diagnoses applied to the right knee as opposed to the left knee or both knees.

A March 2007 VA clinic note included a history of chronic right knee pain.  That record noted complaints of pain of the right knee more than left knee, and that X-rays showed sclerotic densities distal of the right femur.  That record contains an impression of right knee osteoarthritis/patellofemoral syndrome.  A March 2007 report of VA X-ray examination of the knees includes findings of sclerotic densities in the distal right femur that may be due to bone infarct or enchondroma.  Subsequent VA treatment records include treatment for bilateral knee pain.

The report of a November 2009 VA examination for joints shows that the Veteran reported that at his service retirement examination he was found on examination to have retropatellar crepitus of the right knee.  The Veteran presently reported current complaints of intermittent pain, stiffness and swelling in the right knee with decreased range of motion, which had progressively worsened.  Examination included X-ray imaging of the knees, which revealed mild patellar enthesopathic change seen bilaterally, and no fractures or dislocation noted.  Joint spaces were preserved bilaterally.  No joint effusion was seen and soft tissues were unremarkable.  

After review of the claims file and physical examination, the examiner diagnosed bilateral patellofemoral syndrome.  The examiner also apparently concluded with an opinion that the bilateral patellofemoral syndrome is at least as likely as not (50/50 probability) caused by or a result of military service.  

The Board observes that during the appeal, in a December 2009 rating decision, the RO granted service connection for left patellofemoral pain syndrome on the basis of a clinical factual background similar to that of the right knee.  In any event, as to the right knee, the record shows an abnormality of the right knee was observed at the time of the Veteran's service retirement in the form of right knee retropatellar crepitus.  He has been shown to have a current right knee disability diagnosed on VA examination as patellofemoral syndrome, with the examiner apparently concluding this was caused by military service.  Given these facts and with the resolution of reasonable doubt in favor of the Veteran, a basis upon which to establish service connection has been presented.  Accordingly, this aspect of the appeal is granted.  


ORDER

Service connection for right knee patellofemoral syndrome is granted.


REMAND

The Veteran claims entitlement to service connection for chronic fatigue syndrome, to include as a qualifying chronic disability under 38 C.F.R. § 3.317 (2011).  In his June 2007 application the Veteran reported that he served in Kuwait where he was exposed to conditions including dust and smoke from oil well fires.  He also is competent to attest to a continuity of chronic fatigue symptoms as denoted by his claim and found in statements made in reference to the claim.  

With respect to the Veteran's Southwest Asia Service, and the applicability of 38 C.F.R. § 3.317, review of his service personnel records on file shows that he received the Southwest Asia Service Medal, which includes service in Kuwait.  In that regard, also associated with the record is a Certificate reflecting the Veteran's service in Kuwait during Operation Southern Watch, which apparently was a major air operation in Southwest Asia from 1992 to 2002 to control the airspace over Iraq.  

Based on the foregoing, the Board finds that the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.  Therefore, service connection may be established on a presumptive basis under 38 C.F.R. § 3.317 if the criteria under that regulation are met.  To ascertain whether that is the case, additional development as set out below should be undertaken.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding VA or private treatment records pertaining to his claimed chronic fatigue syndrome.  Take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment, to specifically include such records from the VA since August 2009.  

2.  Notify the Veteran that he may submit statements from himself and others who have observed the Veteran describing their impressions regarding the onset and chronicity of symptoms referable to chronic fatigue syndrome since service.

3.  The Veteran should be afforded an appropriate VA examination to determine the nature and, if possible, etiology of any identified disability manifested by chronic fatigue.  The claims folder should be made available to the examiner for review and a notation to the effect that this record review took place should be included in the report. All appropriate testing necessary should be performed in connection with this examination, and in particular, the examiner should respond to the following:  

a.) Does the Veteran have Chronic Fatigue Syndrome (CFS).  If so, the inquiry may end.  

b.) If the Veteran does not have CFS, are his symptoms attributable to a known diagnosed illness or known clinical entity.  If so, was this illness first manifested in service.  

c.) If the Veteran's symptoms are not attributable to a known diagnosed illness, are they consistent with an undiagnosed illness or a medically unexplained chronic multi-symptom illness.  

The examiner should describe all findings in detail and provide a complete rationale for any opinions offered.  If the examiner is only able to theorize or speculate as to this matter, he or she should so state, and include an explanation. 

4.  After the requested development has been completed, the AMC should readjudicate the merits of the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


